Citation Nr: 1642637	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  09-11 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to asbestosis.

2.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned, who was an Acting Veterans Law Judge (AVLJ) at that time.  During the hearing, the Veteran indicated that he wished to withdraw his appeal of the denial of entitlement to service connection for sleep apnea.  A transcript of the hearing is associated with the claims folder.

In November 2011, the Board, in pertinent part, dismissed the claim of entitlement to service connection for sleep apnea and remanded the claim of entitlement to service connection for a bilateral eye disorder for further development.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ who conducted the November 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  In June 2014, the Board, in pertinent part, vacated the portion of its November 2011 decision that dismissed the claim of entitlement to service connection for sleep apnea. 

In January 2015, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is also of record.  During the hearing, the Veteran indicated that he no longer wished to withdraw his appeal of the denial of the claim of entitlement to service connection for sleep apnea.  In March 2015, the Board, in pertinent part, remanded both of the issues currently on appeal for further evidentiary development.

During the November 2010 hearing, the Veteran's representative raised the issue of whether a September 1972 rating decision that denied service connection for asthmatic bronchitis should be revised or reversed on the basis of clear and unmistakable error (CUE).  In its November 2011 and March 2015 decisions, the Board noted that a motion alleging CUE in the September 1972 rating decision had been raised by the evidence of record but had not been adjudicated by the agency of original jurisdiction (AOJ).  The Board further noted that it did not have jurisdiction over this issue and referred it to the AOJ for appropriate action.  As this issue still does not appear to have been addressed by the AOJ, it is again referred to the AOJ for appropriate action.  See Bowen v. Shinseki, 25 Vet. App. 250, 255 (2012) ("[R]equests for revision of an RO decision based on CUE must first be submitted to and adjudicated by the RO before the Board can attain jurisdiction over the request.").

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In June 2016, prior to the promulgation of a Board decision, the Veteran submitted correspondence stating that he wished to withdraw from appellate review the issues of entitlement to service connection for sleep apnea and entitlement to service connection for a bilateral eye disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted correspondence in June 2016 indicating that he wished to withdraw from appellate review the issues of entitlement to service connection for sleep apnea and entitlement to service connection for a bilateral eye disorder.  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.





____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


